103 F.3d 137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AMERON, INC., a Delaware corporation, Plaintiff-Appelleev.FIREMAN'S FUND INSURANCE COMPANY, a California corporation,Defendant-Appellant.
Nos. 95-16043, 95-16706.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 6, 1996.Decided Nov. 18, 1996.

Before:  WALLACE, SCHROEDER, and ALARCON, Circuit Judges.

ORDER

1
Fireman's Fund appeals from the district court's orders granting summary judgment in favor of Ameron on a performance bond, and awarding attorneys' fees to Ameron under Hawaii law.  The district court had jurisdiction under 28 U.S.C. § 1332.  We have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.  For the reasons stated by the district court in its orders dated January 25, 1995, and May 1, 1995, we affirm.